DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-9, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (Pub. No. US 2019/0236687 A1, hereinafter “Tang”).
Regarding claim 1, Tang teaches:
obtaining, by one or more computer systems, service-level metrics for service calls made during an A/B test, (Tang – the A/B testing system is configured to implement one or more experiments which include variations of at least one element included in a page and are designed to assess one or more metrics with respect 
wherein the service-level metrics are aggregated by user identifiers of multiple users (Tang – each interaction between the 
matching, by the one or more computer systems, the service-level metrics to treatment assignments of the users to a treatment group and a control group in the A/B test (Tang – the A/B testing system performs a database search of records and identifies records having values matching the defined smart measurement points [0058]. For each experiment, a user system 24a and 24b in Fig. 2 is designated as being in either a control group or a variant group [0035]. In Fig. 3, step 106, the query system generates a search request to identify qualifying interactions between the network access system and one or more user systems. At step 108, the request is received from the query system at a predetermined system, such as the A/B testing system. The A/B testing system performs a database search of records and identifies records having values matching the defined smart measurement points [0057-0058].)
applying the A/B test to a first grouping of the service-level metrics for the treatment group and a second grouping of the service-level metrics for the control group (Tang – the A/B testing 
and outputting a result of the A/B test for use in assessing an effect of a treatment variant in the A/B test on the service-level metrics (Tang – at step 110, the query system receives the identified qualified system interactions from the A/B testing system (i.e. results) and qualifies each of the identified user systems for additional analysis to evaluate the qualified experiments [0059].)
Claims 13 and 20 correspond to claim 1 and are rejected accordingly.
Regarding claim 2, Tang teaches:
managing subsequent execution of the A/B test based on the result (Tang – at step 110, the query system receives the identified qualified system interactions from the A/B testing system (i.e. results) and qualifies each of the identified user systems for additional analysis to evaluate the qualified experiments [0059].)   
Claim 14 corresponds to claim 2 and is rejected accordingly.
Regarding claim 4, Tang teaches:
performing additional aggregation of the service-level metrics by the treatment assignments to produce the first and second groupings of the aggregated service-level metrics (Tang – 
Claim 15 corresponds to claim 4 and is rejected accordingly.
Regarding claim 7, Tang teaches:
wherein the additional aggregation of the service-level metrics is performed over a pre-specified period (Tang – desired metrics can include domain specific metrics. For example, metrics in an e-commerce environment may include engagement time completion percentage, processing time, and/or any other suitable e-commerce metric [0035].)  
Regarding claim 8, Tang teaches:
wherein obtaining the service-level metrics for the service calls made during the A/B test comprises: obtaining tracking events for the service calls; and aggregating the service-level metrics in the tracking events by the user identifiers in the tracking events (Tang – each interaction between the user systems 24a and 24b in Fig. 2 and the network access system 22 generates a record. The network access system stores (i.e. aggregates) the records [0064]. Records can include multiple elements (or identifiers) relating 
Claim 17 corresponds to claim 8 and is rejected accordingly.
Regarding claim 9, Tang teaches:
where matching the service-level metrics to treatment assignments of the users in the A/B test comprises: joining, based on the user identifiers, the service-level metrics with a test key for the A/B test and the treatment assignments in additional tracking events for the A/B test (Tang – the query system receives an input identifying a variable (or key) that is included in a record when the user system performs a specific interaction with the network access system. The key can correspond to a variable value contained in a record, such as any suitable variable, string, block, etc. contained within a record [0054].)  
Claim 18 corresponds to claim 9 and is rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Zavesky et al. (Pub. No. US 2019/0199599 A1, hereinafter “Zavesky”).
Regarding claim 3, Tang does not appear to teach:
wherein managing subsequent execution of the A/B test comprises at least one of: identifying a root cause of a difference in the service-level metrics between the treatment group and the control group; and generating output to continue or discontinue the A/B test based on the root cause
However, Zavesky teaches:
wherein managing subsequent execution of the A/B test comprises at least one of: identifying a root cause of a difference in the service-level metrics between the treatment group and the control group; and generating output to continue or discontinue the A/B test based on the root cause (Zavesky – the guided network management system can provide a GUI that presented estimated implications and allows operators to conduct detailed root-cause analysis of network events [0020]. The A/B testing can continue until the A/B testing module is satisfied with the shadow network configuration [0039].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Tang and Zavesky before them, to modify the system of Tang of obtaining service-level metrics for service calls made during an A/B test, wherein the service-level metrics are aggregated by user identifiers of multiple users, matching the service-level metrics to treatment assignments of the users to a treatment group and a control group in the A/B test, applying the A/B test to a first grouping of the service-level metrics for the treatment group and a second grouping of the service-level metrics for the control group, and outputting a result of the A/B test for use in assessing an effect of a treatment variant in the A/B test on the service-level metrics with the teachings of Zevesky of wherein managing subsequent execution of the A/B test comprises at least one of: identifying a root cause of a difference in the service-level metrics between the treatment group and the control group; and generating output to continue or discontinue the A/B test based on the root cause. One would 
Regarding claim 10, Tang does not appear to teach:
wherein the service-level metrics comprise at least one of: a latency; an error count; a number of inbound requests to a service; and a number of outbound requests from the service
However, Zavesky teaches:
wherein the service-level metrics comprise at least one of: a latency; an error count; a number of inbound requests to a service; and a number of outbound requests from the service (Zavesky – the network performance data includes bandwidth measurement data, throughput measurement data, latency measurement data, jitter measurement data, error rate date, combination thereof, and the like [0031].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Tang and Zavesky before them, to modify the system of Tang of obtaining service-level metrics for service calls made during an A/B test, wherein the service-level metrics are aggregated by user identifiers of multiple users, matching the service-level metrics to treatment assignments of the users to a treatment group and a control group in the A/B test, applying the A/B test to a first grouping of the service-level metrics for the treatment group and a second grouping of the service-level metrics for the control group, and outputting a result of the A/B test for use in assessing an effect of a treatment variant in the A/B test on the service-level metrics with the 
Claim 19 corresponds to claim 10 and is rejected accordingly.
Regarding claim 11, Tang does not appear to teach:
wherein the latency is at least one of: a total latency; and an average latency
However, Zavesky teaches:
wherein the latency is at least one of: a total latency; and an average latency (Zavesky – the network performance data includes bandwidth measurement data, throughput measurement data, latency measurement data, jitter measurement data, error rate date, combination thereof, and the like [0031].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Tang and Zavesky before them, to modify the system of Tang and Zavesky of obtaining service-level metrics for service calls made during an A/B test, wherein the service-level metrics are aggregated by user identifiers of multiple users, matching the service-level metrics to treatment assignments of the users to a treatment group and a control group in the A/B test, applying the A/B test to a first grouping of the service-level metrics for the treatment group and a second grouping of the service-level metrics for the control group, outputting a result of the A/B test for use in 
Regarding claim 12, Tang does not appear to teach:
wherein the result of the A/B test comprises at least one of: a difference in the service-level metrics between the treatment group and the control group; a confidence interval associated with the difference; and a statistical significance of the difference
However, Zavesky teaches:
wherein the result of the A/B test comprises at least one of: a difference in the service-level metrics between the treatment group and the control group; a confidence interval associated with the difference; and a statistical significance of the difference (Zavesky - the A/B testing can continue until the A/B testing module is satisfied with the shadow network configuration [0039].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Tang and Zavesky before them, to modify the system of Tang of obtaining service-level metrics for service calls made during an A/B test, wherein the service-level metrics .
Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Xu et al. (Pub. No. US 2016/0253311 A1, hereinafter “Xu”).
Regarding claim 5, Tang does not appear to teach:
wherein the first and second groupings of the service-level metrics comprise: a first value of a service-level metric that is summed for all users in the treatment group; a first squared value of the service-level metric that is summed for all users in the treatment group; a second value of the service-level metric that is summed for all users in the control group and a second squared value of the service-level metric that is summed for all users in the control group
However, Xu teaches:
wherein the first and second groupings of the service-level metrics comprise: a first value of a service-level metric that is summed for all users in the treatment group; a first squared value of the service-level metric that is summed for all users in the treatment group; a second value of the service-level metric that is summed for all users in the control group and a second squared value of the service-level metric that is summed for all users in the control group (Xu – see Pearson’ Chi-squared test [0066].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Tang and Xu before them, to modify the system of Tang of obtaining service-level metrics for service calls made during an A/B test, wherein the service-level metrics are aggregated by user identifiers of multiple users, matching the service-level metrics to treatment assignments of the users to a treatment group and a control group in the A/B test, applying the A/B test to a first grouping of the service-level metrics for the treatment group and a second grouping of the service-level metrics for the control group, and outputting a result of the A/B test for use in assessing an effect of a treatment variant in the A/B test on the service-level metrics with the teachings of Xu of wherein the first and second groupings of the service-level metrics comprise: a first value of a service-level metric that is summed for all users in the treatment group, a first squared value of the service-level metric that is summed for all users in the treatment group, a second value of the service-level metric that is summed for all users in the control group and a second squared value 
Regarding claim 6, Tang does not appear to teach:
wherein the first and second groupings of the service-level metrics further comprise: a first average value of the service-level metric that is obtained by dividing the first value by a first number of users in the treatment group; and a second average value of the service-level metric that is obtained by dividing the second value by a second number of users in the control group
However, Xu teaches:
wherein the first and second groupings of the service-level metrics further comprise: a first average value of the service-level metric that is obtained by dividing the first value by a first number of users in the treatment group; and a second average value of the service-level metric that is obtained by dividing the second value by a second number of users in the control group (Xu – the A/B testing system is configured to compute a Site-wide Impact value, defined as the percentage delta between two scenarios: one with treatment applied to only targeted users and control to the rest, the other with control applied to all [0034]. Also see [0048], with sitewide delta % and sitewide absolute.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Tang and 
Claim 16 corresponds to claims 5 and 6 and is rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166